DOWNEY, Judge.
Appellant, Melvin E. Nathanson, sued ap-pellees, Richard Keller and Keller & Associates, P.A., in seven counts. The parties stipulated that Count II (breach of contract) and the first affirmative defense (waiver and estoppel) should be bifurcated and tried first. A non-jury trial took place, after which the trial court entered a final judgment against appellant, as plaintiff, and dismissed the entire complaint.
*969After consideration of the record involving the trial of the bifurcated portion of the case, we find no reversible error demonstrated. However, all parties concede that the dismissal of the entire complaint was not proper because the remaining counts thereof have not as yet been presented.
Accordingly, the judgment appealed from is affirmed with respect to Count II and the first affirmative defense, and reversed as to the remainder of the complaint, and the cause is remanded for further proceedings.
ANSTEAD, J., and WILLIS, BEN C„ Associate Judge (Retired), concur.